DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 02/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/072148, copending Application No. 16/072143 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-8 (Cancelled)
Status of Previous Rejections

The rejections of Claims 12, 15, 17 and 21-22 under 35 U.S.C. 103 as being unpatentable over KR’913 (KR 10-2012-0073913, IDS dated 07/23/2018, hereinafter “KR’913”) and further in view of US’213 (US 2014/0202213, hereinafter “US’213”) have been withdrawn in view of the amendment.
The rejection of Claim 13 over KR’913 in view of US’213, as applied to claim 12 above, and further in view of JP’423 (JP H02-022423, IDS dated 01/17/2019, hereinafter “JP’423”) has been withdrawn in view of the amendment.

The rejections of Claims 13-14 over KR’913 in view of US’213, as applied to claim 12 above, and further in view of KR’915 (KR 10-2014-0021915, IDS dated 07/23/2018, hereinafter “KR’915”) have been withdrawn in view of the amendment.
The rejection of Claim 23 over KR’913 in view of US’213, as applied to claim 12 above, and further in view of US’729 (US 5,970,729, hereinafter “US’729”) has been withdrawn in view of the amendment.
The rejection of Claim 24 over KR’913 in view of US’213, as applied to claim 12 above, and further in view of US’304 (US 4,840,304, hereinafter “US’304”) has been withdrawn in view of the amendment.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.